DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 11 October 2019.
Claims 1-22 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment


An Examiner’s Amendment to the record appears below to correct a typographical error in Claim 15.
Examiner’s Amendment to the Claims:
15. (Amended)The mobile terminal according to claim 8, wherein the tag reading device is cooperated with the identification tag, wherein the identification tag comprises a radio
frequency identification (RFID) tag and a two-dimensional code tag.

Examiner’s Statement of Reasons for Allowance
Best U.S. Reference:  Radkiewicz et al., US Patent Application Publication 2017/0276573 A1 teaches a computer system and methods for providing a visualization of asset event and signal data.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims 

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687